DETAILED ACTION
	This is a non-final Office action in response to communications received on 06/07/2019.  Claims 1-25 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed 06/07/2019 are acknowledged.

Information Disclosure Statement
Information disclosure statement filed on 06/07/2019, 01/16/2020, and 08/04/2021 have been received and is acknowledged. 

Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between th3e prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2017/0156051 A1 (hereinafter, "Park") in view of Pub. No. US 2019/0140837 A1 (hereinafter, "Cheng").

The instant application is directed to a method and apparatus for installing and managing profile using message service, and is depicted in FIG. 6 of the application which is reproduced on the following page:

    PNG
    media_image1.png
    437
    655
    media_image1.png
    Greyscale
 

The primary reference of Park is directed to a system and method for facilitating profile download for providing communication service in a wireless communication system, and a representative figure, Fig. 5D, is reproduced below:

    PNG
    media_image2.png
    473
    715
    media_image2.png
    Greyscale

The secondary reference of Cheng discloses a device and method to improve the security of a remote profile management process, with representative FIG. 3 being reproduced below: 

    PNG
    media_image3.png
    545
    433
    media_image3.png
    Greyscale


As to claim 1:
	Park discloses the limitations of claim 1, as follows:
1. A method of operating a first terminal (Park, Fig. 5D and paragraph [0073] depict/disclose a first terminal (i.e., first terminal 350-1)), the method comprising: 
receiving a profile related message from an operator server (Park, Fig. 5D, step 5403 and paragraph [0099] depict/disclose the first terminal receives a profile related SMS message from a SM server (i.e., an operator server) after the server generates a profile at step 5401); 
identifying a second terminal and event download information based on the profile related message (Park, Fig. 5D, part 5405 and paragraph [0099] depict/disclose the profile related SMS/OTA message includes the identities (i.e., eUICC information) of at least a second terminal and also event download information (e.g., information pertaining to SIM data download)); and 
transmitting the event download information to the second terminal (Park, Fig. 5D, step 5411 and paragraph [0103] depict/disclose that the first terminal transmits the OTA message for downloading a profile (i.e., event download information) to the second terminal), 
wherein the event download information includes an address and an event code of a profile server for a profile of the second terminal (Park, Fig. 5A and paragraph [0078] depict/disclose that the received OTA message includes an Originator Address (OA) that is an SM server address (i.e., address of a profile server) and a protocol identifier field (e.g., "SIM data download"), with Examiner taking the interpretation under broadest reasonable interpretation (BRI) that the protocol identifier is equivalent to an event code recited in the instant claim since the identifier is used to facilitate the type of download (i.e., downloading the profile) by the first or second terminal).  
Although Park teaches protocol identifier, Park does not explicitly teach event code. Cheng, in the same filed of endeavor and analogous art, teaches event code, see Cheng, paragraphs [0078]-[0082] that disclose that a terminal transmits at least a first identifier (i.e., event code) to a profile server (with the profile server using the first identifier to search for a remote profile management command corresponding to the first identifier)).  
Cheng is combinable with Park because both belong to the same field of endeavor of facilitating remote profile download in networked systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods disclosed by Park to include the first identifier as part of event download information as disclosed by Cheng in order to obtain the predictable result of verifying through a digital signature according to at least the first identifier that the remote profile management process is not tampered with by an unauthorized device, thus improving the security of the remote profile download process (see, Cheng, paragraph [0094]).

As to claim 2:
	Park and Cheng disclose the limitations of claim 1, and Park further discloses the limitations of claim 2, as follows:
2. The method of claim 1, wherein the profile related message is at least one of a short message service (SMS) message, a multi-media message service (MMS) message, or an over the top (OTT) message (Park, Fig. 5D, step 5403 and paragraph [0099] depict/disclose the first terminal receives a profile related SMS message from a SM server).  

As to claim 3:
	Park and Cheng disclose the limitations of claim 1, and Park further discloses the limitations of claim 2, as follows:
3. The method of claim 1, wherein the profile related message includes a header indicating a profile related operation, identification information of the second terminal, and the event download information (Park, Fig. 5A and paragraph [0078] depict/disclose that the received OTA message includes an Originator Address (OA) that is an SM server address (i.e., address of a profile server) and a protocol identifier field (e.g., "SIM data download"), among other fields of the message, which together constitute an event download information).  

As to claim 4:
	Park and Cheng disclose the limitations of claim 1, and Cheng further discloses the limitations of claim 4, as follows:
4. The method of claim 1, wherein the event download information is used by the second terminal to transmit the event code to the profile server (Cheng, Fig. 3, step 301 and paragraphs [0078]-[0082] depict/disclose a terminal (e.g., LPA) which under BRI is a second terminal that transmits at least a first identifier (i.e., event code) to a profile server (with the profile server using the first identifier to search for a remote profile management command corresponding to the first identifier)).  
Regarding claim 4, the same motivation to combine Cheng with Park utilized in claim 1 is equally applicable in the instant claim.

As to claim 5:
	Park and Cheng disclose the limitations of claim 1, and Park further discloses the limitations of claim 5, as follows:
5. The method of claim 1, further comprising 
transmitting subscriber information to the operator server (Park, Fig. 12, step 1208 and paragraphs [0136] discloses a terminal (through a controller as depicted in Fig. 4B) transmitting subscriber information, e.g., a phone number to a server (i.e., operator server)), 
wherein the subscriber information includes a telephone number of the first terminal and identification information of the second terminal (Park, Fig. 12, step 1208 and paragraphs [0136] discloses that subscriber information includes a phone number of the terminal (i.e., of the first terminal). In the non-limiting example of Fig. 12, identification information is of the first terminal itself. Examiner takes the BRI that in other examples where more than one terminal are involved (e.g., the scenario of Fig. 5A), the identification information of both terminals must necessarily be provided to the server in order for the server to provide profile download related SMS/OTA messages to both terminals (see, Park, paragraph [0099]).  


As to claim 6:
	Park and Cheng disclose the limitations of claim 5, and Park further discloses the limitations of claim 6, as follows:

6. The method of claim 5, 
wherein the subscriber information includes at least one of an encryption key of the first terminal or an encryption key of the second terminal (Park, Fig. 5D, step 5411 and paragraph [0103] depict/disclose that in a non-limiting example, the first terminal transmits a SMS/OTA message to the second terminal that decrypts the message using encryption key stored in the second terminal (e.g., OTA 2), which supports the inference that the subscriber information that had been provided to the server to enable it to encrypt the SMS message directed to the second terminal at step 5403 of Fig. 5D must necessarily include at least the encryption key of the second terminal), and 
all or a part of the profile related message is encrypted with at least one of the encryption key of the first terminal or the encryption key of the second terminal (Park, Fig. 5D, steps 5403 and 5411 and paragraph [0103] depict/disclose that in a non-limiting example, the first terminal encrypts a SMS/OTA message with the encryption key of the second terminal (at step 5403) and that the second terminal decrypts the message using encryption key of the second terminal (at step 5411) thus disclosing the instant limitation).  


As to claim 7:
	Park and Cheng disclose the limitations of claim 6, and Park further discloses the limitations of claim 7, as follows:

7. The method of claim 6, 
wherein at least one of a header included in the profile related message or the identification information of the second terminal is encrypted with the encryption key of the first terminal (Park, Fig. 5D, steps 5403 and part 5405 and paragraph [0103] depict/disclose that in a non-limiting example, the header of a SMS/OTA message is encrypted with the encryption key of the first terminal since the first terminal is shown to successfully decrypt at least the header of the SMS message), and 
the event download information is encrypted with the encryption key of the second terminal (Park, Fig. 5D, steps 5411 and paragraph [0103] depict/disclose that the event download information is encrypted with the encryption key of the second terminal since the second terminal is able to decrypt the information using its key (while the first terminal fails to decrypt the message at step 5409)).  

As to claim 8:
	Park and Cheng disclose the limitations of claim 1, and Park further discloses the limitations of claim 8, as follows:
8. The method of claim 1, further comprising searching for a message storage to identify the profile related message according to a predetermined condition (Park, FIG. 22 and paragraph [0233] discloses a storage unit (e.g., part 2230) that in a non-limiting example stores information related to a eUICC (i.e., a terminal) in a wireless communication system, with the storage unit providing stored data according to a request of a controller.  Examiner takes the interpretation under BRI that received messages such as SMS/OTA messages for a terminal may be stored in the storage unit, and the controller of the terminal may request stored information about messages to identify profile download related messages, e.g., at step 5405 in FIG. 5D of Park).  

As to claim 9:
	Park and Cheng disclose the limitations of claim 8, and Park further discloses the limitations of claim 9, as follows:
9. The method of claim 8, wherein the profile related message is identified based on a header included in the profile related message or a text string included in the event download information (Park, paragraph [0065] discloses that the profile related SMS message includes a header of the SMS message that identifies the type of profile related message, e.g., in a non-limiting example, a header field named protocol identifier may identify a "SIM data download" operation).  

As to claim 10:
	Park discloses the limitations of claim 10, as follows:
10. A method of operating an operator server, comprising: 
obtaining subscription information including a telephone number of a first terminal and identification information of a second terminal (Park, Fig. 5D and paragraph [0065] depict/disclose that a server transmits a SMS message to a terminal by using the MSISDN, i.e., the phone number of the terminal through SMS/OTA, and Park paragraph [0099] discloses that the SMS message includes the identities (i.e., eUICC information) of at least a second terminal, with Examiner taking the BRI that for the server must necessarily have obtained the phone number of the terminal and identity information of the second terminal in order to be able to use such information while sending the SMS message), and 
further including at least one of an encryption key of the first terminal or an encryption key of the second terminal (Park, Fig. 5D and paragraph [0063] depict/disclose that a server encrypts a SMS/OTA message using an OTA encryption key, with terminals decrypting the messages at steps 5409 and 5413 of Fig. 5D, which supports an inference that the server must necessarily have obtained the encryption keys of at least the first or the second terminal beforehand);  
obtaining event download information of the second terminal corresponding to the subscription information (Park, Fig. 5A and paragraph [0078] depict/disclose that the received OTA message includes an Originator Address (OA) that is an SM server address (i.e., address of a profile server) and a protocol identifier field (e.g., "SIM data download"), which constitute event download information.  Since this is sent as part of SMS/OTA message to terminals, hence, the server must necessarily have obtained the event download information beforehand) and 
transmitting, based on the telephone number of the first terminal, a message including the event download information of the second terminal to the first terminal (Park, Fig. 5D and paragraph 0065] depict/disclose that a server transmits a SMS message to a terminal by using the MSISDN, i.e., the phone number of the terminal, through SMS/OTA, while Park, Fig. 5A and paragraph [0078] depict/disclose that the received OTA message includes an Originator Address (OA) that is an SM server address (i.e., address of a profile server) and a protocol identifier field (e.g., "SIM data download"), which constitute event download information that is included in the SMS message).  
	In the case of claim 10, all the limitations of the instant claim are disclosed by the reference of Park, without necessarily relying on the secondary reference of Cheng. Since reasonable inferences have been relied upon for the rejection of the claim, hence, Examiner is classifying the rejection as a single reference obviousness rejection instead of an anticipation rejection.


As to claim 11:
	Park discloses the limitations of claim 11, as follows:
11. A first terminal comprising: 
a transceiver (Park, Fig. 4B, part 353-1 depicts a transceiver); and 
a controller (Park, Fig. 4B, part 351-1 depicts a controller) configured to: 
receive a profile related message from an operator server (Park, Fig. 5D, step 5403 and paragraph [0099] depict/disclose the first terminal receives a profile related SMS message from a SM server (i.e., an operator server) after the server generates a profile at step 5401), 
identify a second terminal and event download information based on the profile related message (Park, Fig. 5D, part 5405 and paragraph [0099] depict/disclose the profile related SMS/OTA message includes the identities (i.e., eUICC information) of at least a second terminal and also event download information (e.g., information pertaining to SIM data download)), and 
transmit the event download information to the second terminal (Park, Fig. 5D, step 5411 and paragraph [0103] depict/disclose that the first terminal transmits the OTA message for downloading a profile (i.e., event download information) to the second terminal), 
wherein the event download information includes an address and an event code of a profile server for a profile of the second terminal (Park, Fig. 5A and paragraph [0078] depict/disclose that the received OTA message includes an Originator Address (OA) that is an SM server address (i.e., address of a profile server) and a protocol identifier field (e.g., "SIM data download"), with Examiner taking the interpretation under broadest reasonable interpretation (BRI) that the protocol identifier is equivalent to an event code recited in the instant claim since the identifier is used to facilitate the type of download (i.e., downloading the profile) by the first or second terminal).  
Although Park teaches protocol identifier, Park does not explicitly teach event code. Cheng, in the same filed of endeavor and analogous art, teaches event code, see Cheng, paragraphs [0078]-[0082] that disclose that a terminal transmits at least a first identifier (i.e., event code) to a profile server (with the profile server using the first identifier to search for a remote profile management command corresponding to the first identifier)).  
Regarding claim 11, the same motivation to combine Cheng with Park utilized in claim 1 is equally applicable in the instant claim.


As to claim 12:
	Park and Cheng disclose the limitations of claim 11, and Park further discloses the limitations of claim 12, as follows:
12. The first terminal of claim 11, wherein the profile related message is at least one of a short message service (SMS) message, a multi-media message service (MMS) message, or an over the top (OTT) message (Park, Fig. 5D, step 5403 and paragraph [0099] depict/disclose the first terminal receives a profile related SMS message from a SM server).  

As to claim 13:
	Park and Cheng disclose the limitations of claim 11, and Park further discloses the limitations of claim 13, as follows:

13. The first terminal of claim 11, 
wherein the profile related message includes a header indicating a profile related operation, identification information of the second terminal and the event download information (Park, Fig. 5A and paragraph [0078] depict/disclose that the received OTA message includes an Originator Address (OA) that is an SM server address (i.e., address of a profile server) and a protocol identifier field (e.g., "SIM data download"), among other fields of the message, which together constitute an event download information).  

As to claim 14:
	Park and Cheng disclose the limitations of claim 11, and Cheng further discloses the limitations of claim 14, as follows:
14. The first terminal of claim 11, wherein the event download information is used by the second terminal to transmit the event code to the profile server (Cheng, Fig. 3, step 301 and paragraphs [0078]-[0079] depict/disclose a terminal (e.g., LPA) which under BRI may be considered to be a second terminal transmitting at least a first identifier (i.e., event code) to a profile server (with the profile server using the first identifier to search for a remote profile management command corresponding to the first identifier)).  
Regarding claim 14, the same motivation to combine Cheng with Park utilized in claim 1 is equally applicable in the instant claim.


As to claim 15:
	Park and Cheng disclose the limitations of claim 11, and Park further discloses the limitations of claim 15, as follows:
15. The first terminal of claim 11, 
wherein the controller is configured to transmit subscriber information to the operator server (Park, Fig. 12, step 1208 and paragraphs [0136] discloses a terminal (through a controller as depicted in Fig. 4B) transmitting subscriber information, e.g., a phone number to a server (i.e., operator server)), and 
wherein the subscriber information includes a telephone number of the first terminal and identification information of the second terminal (Park, Fig. 12, step 1208 and paragraphs [0136] discloses that subscriber information includes a phone number of the terminal (i.e., of the first terminal). In the non-limiting example of Fig. 12, identification information is of the first terminal itself. Examiner takes the BRI that in other examples where more than one terminal are involved (e.g., the scenario of Fig. 5A), the identification information of both terminals must necessarily be provided to the server in order for the server to provide profile download related SMS/OTA messages to both terminals (see, Park, paragraph [0099]).  

As to claim 16:
	Park and Cheng disclose the limitations of claim 15, and Park further discloses the limitations of claim 16, as follows:
16. The first terminal of claim 15, 
wherein the subscriber information includes at least one of an encryption key of the first terminal or an encryption key of the second terminal (Park, Fig. 5D, step 5411 and paragraph [0103] depict/disclose that in a non-limiting example, the first terminal transmits a SMS/OTA message to the second terminal that decrypts the message using encryption key stored in the second terminal (e.g., OTA 2), which supports the inference that the subscriber information that had been provided to the server to enable it to encrypt the SMS message directed to the second terminal at step 5403 of Fig. 5D must necessarily include at least the encryption key of the second terminal), and 
wherein all or a part of the profile related message is encrypted with at least one of the encryption key of the first terminal or the encryption key of the second terminal (Park, Fig. 5D, steps 5403 and 5411 and paragraph [0103] depict/disclose that in a non-limiting example, the first terminal encrypts a SMS/OTA message with the encryption key of the second terminal that contains event download information (at step 5403) and that the second terminal decrypts the event download information using encryption key of the second terminal (at step 5411) thus disclosing the instant limitation).  

As to claim 17:
	Park and Cheng disclose the limitations of claim 17, and Park further discloses the limitations of claim 17, as follows:
17. The first terminal of claim 16, 
wherein at least one of a header included in the profile related message or the identification information of the second terminal is encrypted with the encryption key of the first terminal (Park, Fig. 5D, steps 5403 and part 5405 and paragraph [0103] depict/disclose that in a non-limiting example, the header of a SMS/OTA message is encrypted with the encryption key of the first terminal since the first terminal is shown to successfully decrypt at least the header of the SMS message),  and 
wherein the event download information is encrypted with the encryption key of the second terminal (Park, Fig. 5D, steps 5411 and paragraph [0103] depict/disclose that the event download information is encrypted with the encryption key of the second terminal since the second terminal is able to decrypt the information using its key (while the first terminal fails to decrypt the message at step 5409)).  

As to claim 18:
	Park and Cheng disclose the limitations of claim 11, and Park further discloses the limitations of claim 18, as follows:

18. The first terminal of claim 11, wherein the controller is configured to search for a message storage to identify the profile related message according to a predetermined condition (Park, FIG. 22 and paragraph [0233] discloses a storage unit (e.g., part 2230) that in a non-limiting example stores information related to a eUICC (i.e., a terminal) in a wireless communication system, with the storage unit providing stored data according to a request of a controller.  Examiner takes the interpretation under BRI that received messages such as SMS/OTA messages for a terminal may be stored in the storage unit, and the controller of the terminal may request stored information about messages to identify profile download related messages, e.g., at step 5405 in FIG. 5D of Park).  

As to claim 19:
	Park and Cheng disclose the limitations of claim 18, and Park further discloses the limitations of claim 19, as follows:
19. The first terminal of claim 18, wherein the profile related message is identified based on a header included in the profile related message or a text string included in the event download information (Park, paragraph [0065] discloses that the profile related SMS message includes a header of the SMS message that identifies the type of profile related message, e.g., in a non-limiting example, a header field named protocol identifier may identify a "SIM data download" operation).  

As to claim 20:
	Park discloses the limitations of claim 20, as follows:
20. An operator server comprising: 
a transmission and reception unit (Park, Fig. 4B, part 353-1 depicts a transceiver, i.e., a transmission and reception unit); and 
a control unit (Park, Fig. 4B, part 351-1 depicts a controller, i.e., a control unit) configured to: 
obtain subscription information including a telephone number of a first terminal and identification information of a second terminal (Park, Fig. 5D and paragraph [0065] depict/disclose that a server transmits a SMS message to a terminal by using the MSISDN, i.e., the phone number of the terminal through SMS/OTA, and Park paragraph [0099] discloses that the SMS message includes the identities (i.e., eUICC information) of at least a second terminal, with Examiner taking the BRI that for the server must necessarily have obtained the phone number of the terminal and identity information of the second terminal in order to be able to use such information while sending the SMS message),  and 
further including at least one of an encryption key of the first terminal or an encryption key of the second terminal (Park, Fig. 5D and paragraph [0063] depict/disclose that a server encrypts a SMS/OTA message using an OTA encryption key, with terminals decrypting the messages at steps 5409 and 5413 of Fig. 5D, which supports an inference that the server must necessarily have obtained the encryption keys of at least the first or the second terminal beforehand),
obtain event download information of the second terminal corresponding to the subscription information (Park, Fig. 5A and paragraph [0078] depict/disclose that the received OTA message includes an Originator Address (OA) that is an SM server address (i.e., address of a profile server) and a protocol identifier field (e.g., "SIM data download"), which constitute event download information.  Since this is sent as part of SMS/OTA message to terminals, hence, the server must necessarily have obtained the event download information beforehand), and 
transmit, based on the telephone number of the first terminal. a message including the event download information of the second terminal to the first terminal (Park, Fig. 5D and paragraph 0065] depict/disclose that a server transmits a SMS message to a terminal by using the MSISDN, i.e., the phone number of the terminal, through SMS/OTA, while Park, Fig. 5A and paragraph [0078] depict/disclose that the received OTA message includes an Originator Address (OA) that is an SM server address (i.e., address of a profile server) and a protocol identifier field (e.g., "SIM data download"), which constitute event download information that is included in the SMS message).  
In the case of claim 20, all the limitations of the instant claim are disclosed by the reference of Park, without necessarily relying on the secondary reference of Cheng. Since reasonable inferences have been relied upon for the rejection of the claim, hence, Examiner is classifying the rejection as a single reference obviousness rejection instead of an anticipation rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412